AMENDMENT NO. 1

TO

STOCK PURCHASE AGREEMENT

 

AMENDMENT NO. 1 to the STOCK PURCHASE AGREEMENT dated as of the 28th day of
June, 2010 (the “Stock Purchase Agreement”) by and between KENNAMETAL INC., a
Pennsylvania corporation with its principal offices at 1600 Technology Way,
Latrobe, Pennsylvania 15650 (“Kennametal”) and ABAKAN INC., a Nevada corporation
with its principal offices at 2829 Bird Avenue, Miami, Florida 33180 (“Buyer”). 
This Amendment shall be effective as of June 28, 2010 (the “Amendment Date”).  

RECITALS:

WHEREAS, Kennametal and Buyer are parties to the Stock Purchase Agreement; and

 

WHEREAS, Kennametal and Buyer desire to amend the Stock Purchase Agreement to
modify the Closing Date and set forth certain additional provisions for payment
of the Purchase Price;

 

In consideration of the mutual agreements, covenants, representations and
warranties contained herein, and in reliance thereon, Kennametal and Buyer,
intending to be legally bound, hereby agree as follows:

 


AMENDED LANGUAGE.  THE PARTIES HEREBY AGREE TO AMEND SECTION 1(B) OF THE STOCK
PURCHASE AGREEMENT BY DELETING IT IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:


“(B)      PURCHASE PRICE.  AS TOTAL CONSIDERATION FOR THE SHARES, BUYER SHALL
PAY KENNAMETAL THE SUM OF $1,500,000 (THE “PURCHASE PRICE”) IN ACCORDANCE WITH
THE TERMS OF THIS SECTION 1(B).  THE PURCHASE PRICE SHALL BE DUE AND PAYABLE IN
INSTALLMENTS AS FOLLOWS:  THE FIRST NON-REFUNDABLE INSTALLMENT IN AN AMOUNT
EQUAL TO $500,000 (THE “FIRST INSTALLMENT”) SHALL BE DUE AND PAYABLE ON THE DATE
OF EXECUTION OF THIS AMENDMENT (THE “EXECUTION DATE”).  THE REMAINING $1,000,000
SHALL BE DUE AND PAYABLE BY NO LATER THAN SEPTEMBER 30, 2010.  PAYMENT FOR EACH
INSTALLMENT OF THE PURCHASE PRICE SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS
BY WIRE TRANSFER TO AN ACCOUNT DESIGNATED BY KENNAMETAL IN WRITING TO BUYER.

            (i)         In the event that Buyer is unable to pay the Purchase
Price in full by September 30, 2010, Buyer agrees to pay, as liquidated damages
to Kennametal and in addition to the balance of the Purchase Price then due and
payable, an amount equal to $50,000 for each thirty (30) day period during which
the Purchase Price remains unpaid.  For example, if the Purchase Price is not
paid in full on September 30, 2010, then Buyer shall remit liquidated damages in
an amount equal to $50,000 to Kennametal on October 1, 2010; if the Purchase
Price is not paid in full on October 29, 2010, then Buyer shall remit liquidated
damages in an amount equal to $50,000 to Kennametal on November 1, 2010. 
Liquidated damages shall continue to apply in this manner until the Termination
Date.

 

            (ii)        Buyer agrees that the Purchase Price, plus any
liquidated damages that become due and payable, shall be paid in full no later
than December 31, 2010 (the “Termination Date”).  If the Purchase Price and all
amounts that become due and payable under this Agreement are not paid in full
and the Closing has not occurred by the Termination Date, Kennametal may
terminate this Agreement.  Kennametal will retain any and all amounts paid
hereunder as a non-refundable installment or liquidated damages and will
otherwise be entitled to pursue any rights or remedies available to it.”


 


 




--------------------------------------------------------------------------------

 


AMENDED LANGUAGE.  THE PARTIES HEREBY AGREE TO AMEND SECTION 1(D) BY DELETING IT
IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:

“(d)  The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Kennametal in
Latrobe, Pennsylvania, commencing at 10:00 a.m. local time on the date upon
which the Purchase Price is paid in full, but no later than the Termination
Date.”


 


AMENDED LANGUAGE.  THE PARTIES HEREBY AGREE TO AMEND SECTION 1(F) BY DELETING IT
IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


“(F)     DELIVERIES ON EXECUTION DATE AND CLOSING.  ON THE EXECUTION DATE, BUYER
WILL DELIVER TO KENNAMETAL A FULLY EXECUTED COPY OF AMENDMENT NO. 1 AND THE
FIRST INSTALLMENT, AND KENNAMETAL WILL DELIVER TO BUYER A FULLY EXECUTED COPY OF
AMENDMENT NO. 1.  AT OR PRIOR TO THE CLOSING, BUYER WILL DELIVER TO KENNAMETAL
THE BALANCE OF THE PURCHASE PRICE, TOGETHER WITH ANY LIQUIDATED DAMAGES THEN DUE
AND PAYABLE, AND KENNAMETAL WILL DELIVER TO BUYER THE STOCK CERTIFICATE(S)
REPRESENTING THE SHARES, DULY ENDORSED IN BLANK OR ACCOMPANIED BY VALID STOCK
POWERS TO EFFECT THE TRANSFER.”


REMAINDER OF AGREEMENT IN FULL FORCE AND EFFECT.  ALL OTHER PROVISIONS OF THE
STOCK PURCHASE AGREEMENT REMAIN IN FULL FORCE AND EFFECT. 


COUNTERPARTS.  THIS AMENDMENT NO. 1 MAY BE EXECUTED SIMULTANEOUSLY IN TWO OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

           

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be duly
executed as of the date first written above.

 

 

                                                            Kennametal Inc.

 

                                                            By: /s/ Frank P.
Simpkins

                                                            Name:  Frank P.
Simpkins

                                                            Title:    Vice
President and Chief Financial Officer

                                                            Date:    September
7, 2010

 

 

                                                            Abakan Inc.

 

                                                            By: /s/ Robert
Miller

                                                            Name:  Robert Miller

                                                            Title:    Chief
Executive Officer

                                                            Date:    September
7, 2010

 



--------------------------------------------------------------------------------

 